Allowable Subject Matter
Claims 19-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the method of claims 19 and 29: the prior art (Weidenmiller US 3,416,466) teaches a method for making a biscuit, however, it would not have been obvious for one skilled in the art to remove unbaked dough from a mold having a plurality of projections on the top surface and deboss the second surface by passing the imprinted dough through first and second roller, with the first roller configured to protect the projection of the top surface. The prior art also does not teach or suggest wherein debossing the bottom surface after debossing the top surface results in a first density between the top surface and the portion of the imprint recessed from the bottom surface, and a second density between the top surface and the bottom surface without the portion of the imprint recessed therefrom, such that the first density is greater than the second density. 
Regarding the apparatus of claim 20-28:  the prior art fails to teach or suggest a system for making biscuits wherein the system comprises a mold having a top and bottom surface with a plurality of projection extending from the top surface, a first roller configured to contact the top surface of unbaked molded biscuit after each unbaked molded biscuit is removed from the mold and wherein the first roller is configured to protect the plurality of projections; and a second roller having a projection, wherein the second roller is opposed from the first roller and configured to deboss an imprint into the bottom surface of unbaked molded biscuit with the projection as the first roller contacts the top surface of the unbaked molded biscuit and protects the plurality of projections. The closest prior art (Karwowski US 2008/0003340), teaching a mold and first and second rollers, but does not teach wherein the mold is configured to provide . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792